Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The examiner notes that one reference qualifies as a 102(a)(2) reference except that the foreign priority date was Jan 8th 2019 while the foreign priority for this application is Jan 7th 2019. Lu (USPGPN 20200218370, Dexin Corp.) in Fig. 1 demonstrates the applicant’s independent claims with 14 being a fiber/cloth layer, 18 being a colloid layer (glue in ¶[36]), 12 being the coil layer, 16 being a combination of fabric and polyurethane (polyurethane is a known glue, but also described to be adhered to the base 20 in ¶[37]). 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, Claim 9 claims that there is a glue layer between the first cloth and the base layer, which is not shown in the drawings (only shows the first glue between the first cloth and the coils) and
the method steps of Claims 7-10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Objections
Claims 1-10 are objected to because of the following informalities:  
As for Claims 1 and 6-10, the applicant claims that there is the second cloth disposed on the glue layer while also claiming that there is an isolation layer being disposed between the two layers. Clearly, the applicant has employed an improper usage of the term “disposed on”, which most commonly means directly placed on top of such that there is contact between them, as one having ordinary skill in the art would understand. However, as demonstrated by Fig. 4, the isolation layer 80 is placed between cloth layer 60 and adhesive layer 50. Therefore, the examiner will required the applicant to change the language “disposed on” to something like “disposed between”, “disposed above”, etc. For purposes of examination, the examiner will assume the applicant has replaced “on” in “disposed on” with “disposed above” (above being in reference to the “bottom seat”).
As for Claims 2 & 3, the applicant describes “the first glue is 0.3mm, and the second glue is 0.4mm”. The issue is that the applicant has failed to describe what the measurements refer to in the claim. Please provide a reference (e.g. thickness). For purposes of examination, the examiner will assume that the applicant meant thickness.

As for Claim 3, the applicant claims “the first glue…the second glue” while not claiming “a first glue…a second glue” in the same claim tree (Claim 2 is a distinct branch).
As for Claims 9 and 10, the applicant claims that the bottom seat has the first glue between it and the first cloth, but then the coil layer is also on the glue. It appears that there was some typographical error here, as this description does not match the other claims or the drawings. For purposes of examination, the examiner will assume the glue is between the first cloth and the coil like with claims 1 and 7.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, and 6-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 7, and 8 of copending Application No. 16281011 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the same features are present, except that the bottom seat is called an accommodation seat with a groove (see KSR [F], where an accommodation seat with a groove is a simple & predictable variation of a bottom seat, as one having ordinary skill in the art would understand)
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The examiner further notes for the applicant to be cognizant of copending application 16281011 when drafting amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 207781366 U) in view of Razer (“Razer Mamba HyperFlux Wireless Gaming Mouse & Mouse Pad: 16,000 DPI Optical Sensor - Chroma RGB Lighting - 9 Programmable Buttons - Mechanical Switches - Wireless Power Transfer”, Razer on Amazon.com, Date first available for sale on Amazon.com Mar 2 2018, accessed Mar 5 2021, www.amazon.com/Razer-Mamba-
Independent Claim 1, Wang teaches a wireless charging mousepad (Fig. 1; When reading the preamble in the context of the entire claim, the recitation “mousepad” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.), comprising: a first cloth disposed on the bottom (14); a glue layer disposed on the first cloth (17 describes double sided adhesive tape, which one having ordinary skill in the art understands includes a glue as the adhesive, official notice taken, also includes tape 15 & 16); a coil layer disposed in the glue layer (11 or 12; see the claim objection interpretation); and a second cloth disposed on the glue layer (13).
To advance prosecution, Wang is silent to a wireless charging pad to wirelessly charge a mouse, and a bottom seat that is not the first cloth layer.
Razer teaches a wireless charging pad to wirelessly charge a mouse (the product is a wireless power transfer mousepad, see at least pages 1-2 of the downloaded document), and a bottom seat that is not the first cloth layer (page 2 describes “dual hard and soft mat surface: easy switch between surfaces by flipping over the top layer; thus the user convenience of the pad is improved and the hard layer serves to improve the reliability of the device by ensuring the shape is maintained, as one having ordinary skill in the art understands). Razer describes “Indefinite Wireless Power w/ Wireless Power Transfer: The Hyperflux mousepad keeps the mouse powered without ever needing to stop to recharge” and “Unparalleled for Wireless Gaming: A lack of an internal battery keeps the Mamba Hyperflux lighter than the competition at 96g, similar to wired mice” (page 2, thus describing the reliability [wired mouse have similar reliability to this device, where normal wired mouse works further away from the transceiver plugged into the computer, and this transceiver is much closer] and user convenience [weight of mouse 
It would have been obvious to a person having ordinary skill in the art to modify Wang with Razer to provide improved reliability and user convenience
Dependent Claim 2, Wang teaches the glue layer includes a first glue and a second glue (16 & 17), and the coil layer is embedded in the first glue and the second glue after heat pressing (when the adhesive tape is applied, pressure is used to bind the elements together, and one having ordinary skill in the art understands that with increased pressure, it means that there will be a heat increase due to friction, while one having ordinary skill in the art understands that as an alternative to adhesive tape, it would be obvious to try a similar adhesive such as heat glue, which involves heat and pressing for the bonding with a reasonable expectation of success of the same bonding requirement, while heat glue is a known technique used in the same way, and would yield the predictable results in the same way as the adhesive tape of Wang, see KSR [B, C, & E]).
Dependent Claim 3, Wang teaches the first glue is 0.3 mm, and the second glue is 0.4 mm (such thicknesses are a design choice, and achieve what one having ordinary skill in the art [e.g. Razer] seek to produce, a thin mousepad for a user’s preference, thus lacking a showing of criticality, one having ordinary skill in the art would understand that these measurements are easily usable by Wang and Razer).
Dependent Claim 4, Wang teaches a connection module, wherein the connection module includes a circuit board electrically connected with the coil layer and a connector combined with the circuit board (see Fig. 5, where 31 represents a circuit board which is combined with connector 32, all combined within the device shown in Fig. 5; if the applicant has a more narrow definition of “connection” and “combined”, the applicant can overcome these interpretation by claiming it).
Dependent Claim 6, Wang teaches an isolation layer, wherein the isolation layer is disposed between the second cloth and the glue layer (the backing part of the adhesive tape would be an insulating tape to allow it to not short the circuit when power is provided to/from the coil, but even if not, the 
Independent Claim 7, Wang teaches a wireless charging mousepad (Fig. 1; When reading the preamble in the context of the entire claim, the recitation “mousepad” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.) processes, including: providing and disposing a first cloth on the bottom (14); providing a glue layer and disposing on the first cloth (17 describes double sided adhesive tape, which one having ordinary skill in the art understands includes a glue as the adhesive, official notice taken, also includes tape 15 & 16); providing a coil layer and embedding the coil layer in the glue layer (11 or 12; see claim objection interpretation); and providing a second cloth and disposing the second cloth on the glue layer (13).
To advance prosecution, Wang is silent to a wireless charging pad to wirelessly charge a mouse, and a bottom seat that is not the first cloth layer.
Razer teaches a wireless charging pad to wirelessly charge a mouse (the product is a wireless power transfer mousepad, see at least pages 1-2 of the downloaded document), and a bottom seat that is not the first cloth layer (page 2 describes “dual hard and soft mat surface: easy switch between surfaces by flipping over the top layer; thus the user convenience of the pad is improved and the hard layer serves to improve the reliability of the device by ensuring the shape is maintained, as one having ordinary skill in the art understands). Razer describes “Indefinite Wireless Power w/ Wireless Power Transfer: The Hyperflux mousepad keeps the mouse powered without ever needing to stop to recharge” and “Unparalleled for Wireless Gaming: A lack of an internal battery keeps the Mamba Hyperflux lighter than the competition at 96g, similar to wired mice” (page 2, thus describing the reliability [wired mouse have similar reliability to this device, where normal wired mouse works further away from the transceiver plugged into the computer, and this transceiver is much closer] and user convenience [weight of mouse 
It would have been obvious to a person having ordinary skill in the art to modify Wang with Razer to provide improved reliability and user convenience
Dependent Claim 8, Wang teaches the coil layer can be embedded in the glue layer by heating the glue layer (when the adhesive tape is applied, pressure is used to bind the elements together, and one having ordinary skill in the art understands that with increased pressure, it means that there will be a heat increase due to friction, while one having ordinary skill in the art understands that as an alternative to adhesive tape, it would be obvious to try a similar adhesive such as heat glue, which involves heat and pressing for the bonding with a reasonable expectation of success of the same bonding requirement, while heat glue is a known technique used in the same way, and would yield the predictable results in the same way as the adhesive tape of Wang, see KSR [B, C, & E]).
Independent Claim 9, Wang teaches a wireless charging mousepad (Fig. 1; When reading the preamble in the context of the entire claim, the recitation “mousepad” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.) processes, including: providing and disposing a first cloth on the bottom and bonding the first cloth to the bottom through a first glue (see claim objection interpretation, first cloth 14, first glue layer 17; 17 is described as double sided adhesive tape, which one having ordinary skill in the art understands includes a glue as the adhesive, official notice taken, also includes tape 15); providing a coil layer and laminating the coil layer on the first glue to form a lower semi-finished product (coils 11 or 12); providing a second cloth (13) and disposing a second glue (16) on the second cloth to form an upper semi-finished product; laminating the upper semi-finished product on the coil layer of the lower semi-finished product (one having ordinary skill in the art understands that lamination is a known technique which is the 
To advance prosecution, Wang is silent to a wireless charging pad to wirelessly charge a mouse, and a bottom seat that is not the first cloth layer.
Razer teaches a wireless charging pad to wirelessly charge a mouse (the product is a wireless power transfer mousepad, see at least pages 1-2 of the downloaded document), and a bottom seat that is not the first cloth layer (page 2 describes “dual hard and soft mat surface: easy switch between surfaces by flipping over the top layer; thus the user convenience of the pad is improved and the hard layer serves to improve the reliability of the device by ensuring the shape is maintained, as one having ordinary skill in the art understands). Razer describes “Indefinite Wireless Power w/ Wireless Power Transfer: The Hyperflux mousepad keeps the mouse powered without ever needing to stop to recharge” and “Unparalleled for Wireless Gaming: A lack of an internal battery keeps the Mamba Hyperflux lighter than the competition at 96g, similar to wired mice” (page 2, thus describing the reliability [wired mouse have similar reliability to this device, where normal wired mouse works further away from the transceiver plugged into the computer, and this transceiver is much closer] and user convenience [weight of mouse reduced due to the lack of heavier battery as the charging mat replaces that need; also removing the need to recharge], as one having ordinary skill in the art would concur with Razer).

Dependent Claim 10, Wang teaches process of providing an isolation layer, wherein the isolation layer is disposed on the second cloth firstly and then the second glue is disposed thereon (the backing part of the adhesive tape would be an insulating tape to allow it to not short the circuit when power is provided to/from the coil, but even if not, the backing part of the tape between the two glue layers serves to isolate between the second cloth and the glue layer, as one of ordinary skill in the art would understand from seeing Fig. 1).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Razer, further in view of Groten et al (USPGPN 20040235382), as evidenced by Barnhardt (“Know Your Fibers: Wovens vs. Nonwovens and Knit Fabrics,” BarnhardtCotton, Published Online Jan 25 2017, Accessed Online Mar 5 2021, https://barnhardtcotton.net/blog/know-fibers-wovens-vs-nonwovens-knit-fabrics/)
Dependent Claim 5, Wang teaches the use of the first and second cloths separately (see above)
Wang fails to explicitly teach the cloths are composed of a non-woven fabric.
Groten teaches the cloths are composed of a non-woven fabric (abstract, ¶’s [06, 11] describes the use of non-woven fabric, for the top face 12 of the mousepad). Barnhardt provides evidence that non-woven fabrics are simpler and quicker to produce (reduced steps compared to woven), and reduce costs.
It would have been obvious to a person having ordinary skill in the art to modify Wang in view of Razer with Groten to provide improved simplicity and speed, and reduced costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651.  The examiner can normally be reached on 9:30A-5:30P, M-F, CST, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859